Case 1:20-cv-03152-RM Document1 Filed 10/21/20 USDC Colorado Page1of5

 

 

 

 

ALED
watt COURT
. Lara Ae ‘OF COLOR Rb
United States District Court District of Colorado AASTIAS!
901 19" St. : 28
Denver, CO 80294 agzpact 2) PH 4
ea LN ELL

oo. : . cers Baty
Jaimie Lynn Kulikowski, CUBR
Plaintiff ep. CLK

B Y eee 0 c P.
v.
Jared Polis, Governor for the State of Colorado
Defendant
A COURT USE ONLY A

Representation for Plaintiff: Case Number:

Jaimie Lynn Kulikowski, Pro Se

1191 S. Yosemite Way Unit 45 Division Court Room

Denver, CO 80247

303.319.5318

Jaimiecd6@gmail.com

COMPLAINT & REQUEST FOR RELIEF

 

 

 

COMES NOW Plaintiff, Jaimie Lynn Kulikowski, by and through pro se, speaking in first
person pronouns for herself, and submits the following Complaint & Request for Relief.

INTRODUCTION
I am blown away that the U.S. Department of Justice thinks restoring competition online is more
urgent than restoring competition in life. That said, their case, 1:20-cv-03010, is setting a
precedent for my case against Governor Jared Polis.

COMPLAINT

I bring this action under Section 2 of the Sherman Act, 15 U.S.C. § 2, to restrain Governor Jared
Polis from unlawfully maintaining monopolies through anticompetitive and exclusionary

practices in the search for the American Dream market, and to remedy the harmful effects of this
Case 1:20-cv-03152-RM Document1 Filed 10/21/20 USDC Colorado Page 2 of5

conduct.

A. PLAINTIFF INFORMATION

Jaimie Lynn Kulikowski
1191 S Yosemite Way Unit 45
Denver, CO 80247

303.319.5318
jaimiecd6@gmail.com

B. DEFENDANT(S) INFORMATION

Governor Jared Polis

Office of the Colorado Attorney General
1300 Broadway, 10” Floor

Denver, CO 80203

720.508.6000

Cc. JURISDICTION
This action is pursuant to Section 4 of the Sherman Act, 15 U.S.C. § 4, to prevent and restrain
Governor Jared Polis’ violations of Section 2 of the Sherman Act, 15 U.S.C. § 2.

D. STATEMENT OF CLAIM
CLAIM: Governor Jared Polis is holding an illegal monopoly over our right to search for the
American Dream of life, liberty and happiness and is creating an anticompetitive and exclusionary

environment with mask, social isolation, and social distancing orders.

SUPPORTING FACTS:
We are a free country. It is up for debate whether we are an evolutionist or creationist country.

According to the evolutionist, life is about survival of the fittest. According to the creationist, life
Case 1:20-cv-03152-RM Document1 Filed 10/21/20 USDC Colorado Page 3of5

is about survival of the believer. Regardless of what side of the science vs. faith debate a person is
on, what is irrefutable for all Americans is we need the opportunity to compete for survival. We
are a free country of free enterprise. Forcing everyone into obedient mask wearing, social
distancing, and social isolation is weakening our competitive spirit. If we lose our competitive
spirit, our economy and entire American foundation will collapse. We will also become a
vulnerable target to international attacks. In order to maintain the strength of both our economy
and national security, we MUST open schools and all public places back up to total normalcy. We
MUST drop mask mandates. We MUST return to the American way of life that is rooted in
liberty and competition for the American Dream. We cannot continue to halt our searches for the
American Dream because of a disease that has a 0.3% incidence rate (see Oct 16, 2020 Tri-
County Health Dept Public Health Order at
https://www.tchd.org/DocumentCenter/View/7950/PHO _AdamsCounty_DialMitigation 101620
FINAL). Public health orders across Colorado are exclusionary because they exclude the physical,

mental, and social health needs of over 99% of our population.

E. REQUEST FOR RELIEF

I request Governor Jared Polis be ordered to open Colorado back up to total normalcy in order to
restore our right to search for the American Dream through liberty and competition. Our
economic and national security depends on us returning to our old normal and denouncing the

“new normal”.

CLOSING REMARKS

The U.S. Department of Justice is suing Google for anticompetitive practices because, as

3
Case 1:20-cv-03152-RM Document1 Filed 10/21/20 USDC Colorado Page 4of5

Congressman David Cicilline states, “This step is long overdue. It is time to restore competition
online.” (The New York Times, October 21, 2020). The Department of Justice can kiss
competition online good bye if American citizens lose their will to compete in life. Before we can
restore competition online, we must first restore competition in life. We MUST open back up to
the American way of life that is rooted in achieving the American Dream through liberty and

competition.

- Jaimie Lynn Kulikowski, Congresswoman 2021, https://jaimielynn.com

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Dated this 21 Day of October, 2020

s/Jaimie Lynn Kulikowski
Jaimie Lynn Kulikowski, Pro Se
Case 1:20-cv-03152-RM Document1 Filed 10/21/20 USDC Colorado Page 5of5

JS 44 (Rev. 09/19) District of Colorado

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

IL. (a) PLAINTIFFS DEFENDANTS

 

Jaimie Lynn Kulikowski Governor Jared Polis

County of Residence of First Listed Defendant | Denver
(IN U.S, PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plainttt Arapahoe

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)
Jaimie Lynn Kulikowski, Pro Se

1191 S Yosemite Way Unit 45

Attornevs ([fKnown)

 

NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Terri Connell, Office of the Colorado Attorney General
1300 Broadway, 10th Floor

 

 

 

 

 

 

 

 

 

 

 

 

Denver, CO 80247 303.319.5318 Denver, CO 80203 720.508.6000
II. BASIS OF JURISDICTION (Place an “X” in One Bax Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plantff
(For Duversity Cases Only) and One Box for Defendant)
O 1 US. Government 13. Federal Question PTF DEF PTF DEF
Plaintift (U.S. Government Not a Party) Citizen of This State [1  &K 1 Incorporated or Principal Place a4 a4
of Business In This State
2 US. Government 44 = Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place aos o5
Defendant (Indicate Cutwzenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 43 #O 3 Foreign Nation O06 O6
Foreign Country
IV. NATURE OF SUIT (Piace an "x" in One Bax Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 0) 422 Appeal 28 USC 158 OF 375 False Claims Act
0 120 Marine 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
OF 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERT GHTS S& 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 01 820 Copyrights (1 430 Banks and Banking
{1 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
© 132 Recovery of Defaulted Liability © 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY TABOR, Ss (3 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (139513) (15 USC 1681 or 1692)
CF 160 Stockholders’ Suits 01 355 Motor Vehicle 371 Truth in Lending Act 0 862 Black Lung (923) (3 485 Telephone Consumer
01 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protevtion Act
(4 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI (7 490 Cable/Sat TV
0 196 Franchise Injury 01 385 Property Damage 1 740 Railway Labor Act O 865 RSI (405(g)) ( 850 Securities/Commadities/
0 362 Personal Injury - Product Liability O 751 Family and Medical Exchange
Medical Malpractice Leave Act (1 890 Other Statutory Actions
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|( 790 Other Labor Litigation FEDERAL TAX SUITS 1 89] Agricultural Acts
OF 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 0) 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters
(1 220 Foreclosure 1 441 Voting CF 463 Alicn Detainee Income Security Act or Defendant) 01 895 Freedom of Information
(1 230 Rent Lease & Ejectment 1 442 Employment 1 510 Motions to Vacate 1 871 IRS—Third Party Act
0 240 Torts to Land 0 443 Housing/ Sentenco 26 USC 7609 C1 896 Arbitration
0 245 Tort Product Liability Accommodations TF 530 Gencral OF 899 Administrative Procedure
1 290 All Other Real Property 0 445 Amer. w/Disabilities -]77 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: 0) 462 Naturalization Application Agency Decision
0 446 Amer. w/Disabilities -[ 540 Mandamus & Other |1 465 Other Immigration 0 950 Constitutionality of
Other 0 550 Civil Rights Actions State Statutes
0 448 Education C1 355 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X” mm One Box Only)

[1 Original (92 Removed from 3 Remanded from C1 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transter Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are fil
Sections 2 & 4 of the Sherman Act, 15 U

ing. (Do not cite jurisdictional statutes unless diversity):

 

 

Briet description of cause: se Lo, .
Defendant is unlawfully maintaining monopolies in the search for the American Dream market

| | AP Docket

 

VII. REQUESTED IN
COMPLAINT:

{} CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.CvP.

DEMAND $
0.00

CHECK YES only if demanded in complaint:

JURY DEMAND:

Yes No

 

VIN. RELATED CASE(S)

(See instructions):

 

 

 

 

 

IF ANY JUDGE DOCKET NUMBER 1:20-CV-03010
DATE SIGNATURE OF ATTORNEY OF-RECORD
10/21/2020 6) pF ~
FOR OFFICE USE ONLY 7 —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
